OSBORNE, Judge
(dissenting).
I dissent in this case for the reason stated in my dissent in Webb Transfer Lines v. Taylor, Ky., 439 S.W.2d 88, 96. It is my belief that the majority opinion repeals in part KRS 189.330 and overrules Chambliss v. Lewis, Ky., 382 S.W.2d 207 (1964). In effect, the Webb Transfer case, supra, overruled the Chambliss case, supra, but there the court refused to say so. The majority opinion here intimates that this may be true but does not spell it out. I realize the law is not an exact science but I fail to see the need for the confusion that is being created upon this subject and until such time as I can be convinced otherwise I will continue to follow the clear mandate set out in KRS 189.330 (4, 5, & 7) and require the driver of a vehicle entering a highway from the private roadway or driveway or secondary road to yield the right-of-way to the vehicle upon the primary highway.
For the foregoing reasons, I respectfully dissent.